             Case 1:18-cv-12238-JGK Document 37 Filed 12/23/19 Page 1 of 1
                                                                                         1146 19rn STREET, NW
HEIDEMAN                                                                                          FIFTH FLOOR
                                                                                       WASHINGTON, DC 20036
                                 Doc: jf•,,1Ei~l
NUDELMAN                         ELECTRONICALLY FILED
                                                                                       TELEPHONE 202.463.1818
                                                                                        TELEFAX 202.463.2999
KALIK, PC                        DOC#
                                 DA TE FILED: _.)
                                                     ald:?J!r1--~
                                                              -
                                                                                               www.HNKlaw.com
                                                                                         attorneys@HNKlaw.com




  December 23, 2019

  Hon. John G. Koeltl
  United States District Court, Southern District of New York
  Daniel Patrick Moynihan, United States Courthouse
  500 Pearl Street
  New York, NY 10007-1312

           RE:    Kesner, et al. v. The Palestinian Authority, et al., 1: l 8-cv-12238-JGK

  Dear Judge Koeltl:

  I write on behalf of the parties in response to the Court's December 20 th Order ordering, inter alia, if
  the parties do not otherwise agree, that the defendants may proceed with their proposed motion to
  dismiss.

  On May 14, 2019, this Court entered an Order staying this matter pending the conclusion of the appeal
  in the Estate of Esther Klieman, et al. v. Palestinian Authority, et al., No. 15-7034 (D.C. Cir.).
  ("Klieman Appeal") See Dkt #26.

  The Klieman Appeal has still not yet concluded in that the Plaintiffs filed a Petition for Certiorari to
  the United States Supreme Court (Klieman v PA, No 19-741, (docketed December 11, 2019)). The
  Defendants brief in opposition to the Petition for Certiorari is due March 13, 2020. Accordingly, the
  Klieman Appeal has not yet concluded.

  Per the Court's instruction, the parties have conferred on this matter, and the parties agree that this
  matter should continue to be stayed pending the conclusion of the Petition for Certiorari.

  Accordingly, the parties respectfully request that this matter continue to be stayed pending the
  conclusion of the Petition for Certiorari in accordance with this Court's previous Orders.

  Respectfully submitted,

  HEID~NUDELMAN& KAUK, P.C.

  By:
        Noel J. Nudelman
